     Case 2:07-cr-00180 Document 75 Filed 08/28/20 Page 1 of 3 PageID #: 223



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                         CRIMINAL ACTION NO. 2:07-00180

JAMES T. WASHINGTON

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s motion for

appointment of counsel to assist in the filing of a motion for

compassionate release.        (ECF No. 73.)     For the following

reasons, the court DENIES in part defendant’s motion to appoint

counsel.     However, due to defendant’s claims in his motion that

he has significant medical conditions which place him at risk of

severe complications from COVID-19, and in light of the COVID-19

outbreak at defendant’s place of incarceration – Coleman Medium

FCI, which has 64 inmates and 33 staff who are currently

positive for COVID-19 1 – the court construes defendant’s motion

as a request for compassionate release.           The United States is

hereby ORDERED to file a response to defendant’s motion for

compassionate release no later than September 4, 2020. 2




1 See COVID-19 Cases, Federal Bureau of Prisons (updated August
26, 2020), https://www.bop.gov/coronavirus/.

2 The court is particularly interested in whether defendant has
made a request to the Warden at Coleman Medium FCI for
compassionate release, and if so, when the request was made.
   Case 2:07-cr-00180 Document 75 Filed 08/28/20 Page 2 of 3 PageID #: 224



     There is no constitutional right to the appointment of

counsel to file post-conviction motions.         Lawrence v. Florida,

549 U.S. 327, 336-37 (2007) (citing Coleman v. Thompson, 501

U.S. 722, 756-57 (1991)); Rouse v. Lee, 339 F.3d 238, 250 (4th

Cir. 2003), cert. denied, 541 U.S. 905 (2004).           The court has

discretion to appoint counsel in proceedings under 18 U.S.C. §

3582(c) if the interests of justice so require.           See United

States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000); cf. 18

U.S.C. § 3006A (providing the interests of justice standard for

appointment of counsel in similar post-conviction proceedings).

     Defendant is seeking compassionate release due to risks

associated with the COVID-19 pandemic, mainly due to his

preexisting health conditions that place him at greater risk for

severe illness if he contracts COVID-19.         Defendant, however, is

capable of requesting compassionate release on this basis

without the assistance of counsel – and as explained above, the

court construes his motion as doing so.         Defendant has not,

however, established that the interests of justice require

appointment of counsel at this time.         Accordingly, the court

hereby DENIES in part the motion, (ECF No. 73), to the extent

defendant seeks appointment of counsel.

     Defendant may elect to supplement his motion for

compassionate release by filing documents to the court which

demonstrate his claimed medical conditions and whether or not he

                                     2
   Case 2:07-cr-00180 Document 75 Filed 08/28/20 Page 3 of 3 PageID #: 225



has made a request to the Warden at Coleman Medium FCI for

compassionate release.

     The Clerk is directed to send a copy of this Order to

counsel of record and any unrepresented parties.

    It is SO ORDERED this 28th day of August, 2020.

                                   ENTER:


                                   David A. Faber
                                   Senior United States District Judge




                                      3
